Citation Nr: 1129948	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition, to include severe heart attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned in March 2011.  A transcript of the proceeding is of record. 


FINDINGS OF FACT

1.  The RO denied service connection for a low back disability in February 1970.  The appellant was notified of the action and of his appeal rights, but the decision was not appealed, and became final.

2.  The RO subsequently denied the Veteran's claim in August 1971 and August 1972.  The appellant was notified of the actions and of his appeal rights, but the decisions were not appealed, and became final.

3.  The Board, in an October 1976 decision, denied the claim.  

4.  The RO subsequently denied the Veteran's claims to reopen in March 1981, April 1983, September 1993, December 1993, November 1996, March 1998, and August 2003.  The appellant was notified of the actions and of his appeal rights, but the decisions were not appealed, and became final.

5.  The evidence presented since August 2003 relates to an unestablished fact necessary to establish the claim, and, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

6.  The preponderance of the evidence shows that the Veteran's mild lumbar stenosis, hypertension and heart condition, first diagnosed many years after service, are not related to his service in the military.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the August 2003 RO decision and the criteria to reopen the Veteran's claim for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2010).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

A February 1970 RO decision denied service connection for a low back disability.  The Veteran was informed of the RO's decision and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

RO decisions in August 1971 and August 1972 again denied service connection for a low back disability.  The Veteran was informed of the RO's decisions and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

An April 1975 rating decision found that the Veteran did not submit new and material evidence to reopen his claim of service connection for a low back disability.  He filed a timely appeal to the Board.  In an October 1976 decision, the Board denied entitlement to service connection for a low back disability.

March 1981 and April 1983 rating decisions found that new and material evidence was not submitted to reopen his claim of entitlement to service connection for a low back disability.  The Veteran was informed of the RO's decisions and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

September 1993 and December 1993 rating decisions found that new and material evidence was not submitted to reopen his claim of entitlement to service connection for a low back disability.  The Veteran was informed of the RO's decisions and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

A November 1996 RO decision found that new and material evidence was not submitted to reopen his claim of entitlement to service connection for a low back disability.  The Veteran was informed of the RO's decision and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 

A March 1998 RO decision found that new and material evidence was not submitted to reopen his claim of entitlement to service connection for a low back disability.  The Veteran was informed of the RO's decision and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

An August 2003 RO decision found that new and material evidence was not submitted to reopen his claim of entitlement to service connection for a low back disability as evidence continued to show complaints of low back pain with no evidence of an actual diagnosis.  The Veteran was informed of the RO's decision and of his appeal rights, but he did not file a notice of disagreement.  Hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 

The Veteran filed his latest petition to reopen the claim in March 2008.  

There must be new and material evidence subsequent to the last final denial to reopen a service connection claim and warrant further consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board finds that no such evidence has been submitted, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  VA regulations do not require new and material evidence as to each unproven element of a service connection claim, and therefore, establishing a nexus to service is not required to reopen a claim.  Id. 

The evidence submitted since the last final denial in August 2003 consists of a diagnosis of a low back disability (mild lumbar stenosis) by medical personnel.  As a lack of a medical diagnosis of the low back was the basis of the prior denial, this evidence constitutes new and material evidence sufficient to reopen the claim.  

Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and reopening the claim is warranted.

The issue of whether there is new and material evidence to reopen the previously denied claim of service connection for a low back disability has been resolved in favor of the Veteran.  Thus, it is not necessary to consider whether the RO satisfied all applicable requirements of the VA's duties to notify and assist regarding reopened claims.


II.  Service Connection Claims

A  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

At the Veteran's hearing in March 2011, he waived any error in the timing or content of VA notice.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained an examination and opinion regarding the etiology of the Veteran's current low back disability, and afforded the appellant the opportunity to give testimony before the Board.  

VA has not provided the Veteran an examination regarding his cardiovascular diseases.  The evidence here does not establish that the Veteran had a disease, injury, or event in service that caused a current heart condition or hypertension.  The Veteran is not a competent witness on the issue of whether he incurred hypertension or a heart condition during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  As such, no reasonable possibility exists that medical examination and opinion would aid the Veteran in substantiating the service connection claims here.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

B.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular disease, to include hypertension, is presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on a secondary basis.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran's service treatment records show that, in June 1968, the Veteran complained of musculoskeletal pain, X-rays were normal, and the Veteran was returned to full duty.  In July 1968, an orthopedic evaluation noted that the findings were considered insufficient to account for the Veteran's pain, a psychiatric evaluation was ordered.  Psychiatric evaluation noted that there was a strong emotional overlay to the Veteran's low back complaints.  A character and behavioral disorder was diagnosed.  The Veteran's service treatment records are negative for any findings, complaints, or treatment of hypertension and cardiovascular disease.  

Post-service treatment records note that the Veteran was receiving private treatment since October 1971.  The Veteran complained of intermittent low back pain since an inservice injury.  He also reported that he injured his back in October 1970 lifting concrete blocks.  Examination was essentially normal, lumbar myelogram in October 1971 was essentially normal.  The diagnosis was sprain of the lumbar spine with nervousness and functional overlay.  A VA examination was conducted in March 1976.  An impression of no pathology of the lumbosacral spine found was given.  Subsequent treatment records note treatment for various low back conditions and the Veteran's statements that the condition originated in service due to a physical training injury.  VA treatment records note low back pain was diagnosed in November 1982.  

The earliest notation of a cardiovascular disease in the claims file is a VA treatment record dated in May 1993 which noted that the Veteran recited a history of a myocardial infarction (MI) in 1970 and hypertension.  

A VA examination was conducted in November 2009.  The examiner stated that the Veteran's report of leaning over to do pushups in service is not consistent with his currently diagnosed mild lumbar stenosis.  The examiner opined that the current condition is less likely than not related to his inservice injury.  

At his hearing, he testified that his currently diagnosed low back disability was caused by an inservice injury during physical training.  He testified that he has had low back symptomatology since service.  He also testified that he did not know he had hypertension until after separation from service.  He stated that he sought treatment in 1971 and was diagnosed with hypertension in 1974.  He also testified that he suffered from a heart attack in 2001, and he believes that worrying about his low back disability contributed to causing the heart attack.  He also noted that no physician has informed him that his heart condition was caused by service.  

A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran may also be competent to establish a diagnosis.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Id.  "  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Here, however, the question of etiology or diagnosis of lumbar stenosis, hypertension, or cardiovascular disease extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address the etiology or the diagnosis of any of the disabilities at issue.

Lumbar stenosis, heart conditions, and hypertension are not diseases, such as tinnitus or varicose veins, that can be subject to lay observation of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (regarding whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Regarding the Veteran's lumbar stenosis, a VA physician has opined that the Veteran's current low back disability is not related to service.  

Finally, the Veteran cannot receive service connection for his heart condition or hypertension as secondary to his low back disability as that condition is not service connected.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted for lumbar stenosis, hypertension, and a heart disability.



ORDER

The petition to reopen the claim for service connection for a low back disability is granted.

Service connection for a low back disability is denied.  

Service connection for a heart condition is denied. 

Service connection for hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


